UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21035 CitizensSelect Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 04/30/2012 FORM N-CSR Item 1. Reports to Stockholders. - 2 - CitizensSelect Funds C ITIZENS S ELECT P RIME M ONEY M ARKET F UND ANNUAL REPORT April 30, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 17 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Board Members Information 28 Officers of the Fund FOR MORE INFORMATION Back Cover CitizensSelect Prime Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for CitizensSelect Prime Money Market Fund, covering the 12-month period from May 1, 2011, through April 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets encountered heightened volatility during the second half of 2011, particularly when investors fled riskier assets due to macroeconomic concerns ranging from an unprecedented downgrade of long-term U.S. debt securities to the resurgence of the sovereign debt crisis in Europe.These developments triggered a rally among traditional safe havens, such as U.S. government securities. Better economic news derailed the fixed-income rally in the fall, but an aggressively accommodative monetary policy from the Federal Reserve Board (the “Fed”) prevented yields from rising appreciably over the remainder of the reporting period. In the midst of this turmoil affecting longer-term securities, money market instruments remained stable and anchored near zero percent, as the Fed continued to maintain its target for short-term interest rates at historically low levels. Our economic forecast calls for near-trend growth over the remainder of 2012, and we expect the United States to continue to post better economic data than most of the rest of the developed world. An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to balance risks stemming from the ongoing European debt crisis and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2011, through April 30, 2012, as provided by James O’Connor, Portfolio Manager Dear Shareholder: This annual report for CitizensSelect Prime Money Market Fund covers the 12-month period ended April 30, 2012. During the reporting period, the fund’s Class A shares produced a yield of 0.02%, Class B shares produced a yield of 0.00%, Class C shares produced a yield of 0.00% and Class D shares produced a yield of 0.00%. Taking into account the effects of compounding, the fund’s Class A, Class B, Class C and Class D shares produced effective yields of 0.02%, 0.00%, 0.00% and 0.00%, respectively. Yields of money market instruments hovered near historically low levels throughout the reporting period as short-term interest rates remained unchanged despite signs of a stronger U.S. economy. Better Economic Conditions Cheered Investors The reporting period began in the midst of heightened volatility in most financial markets stemming from several adverse macroeconomic devel-opments.Worries at the time included an ongoing sovereign debt crisis in Greece that threatened other members of the European Union and a contentious debate in the United States about government spending and borrowing. Investors also reacted negatively to a disappointing annualized U.S. GDP growth rate of only 1.3% for the second quarter of 2011. The political debate intensified over the summer of 2011 in advance of Congress raising the national debt ceiling. Despite passage of a bill to do so in early August, bond rating agency Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities, a move unprecedented in U.S. history. However, its rating on short-term government debt, including securities purchased by many money market funds, was left unchanged. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) New economic data in September proved encouraging as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens. These developments enabled U.S. GDP to grow at an annualized 1.8% rate during the third quarter. Market sentiment improved dramatically in October when the U.S. economy demonstrated resilience and European officials proposed credible measures to address the region’s debt crisis.The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months, sparking strong rebounds among investments that had been punished during the earlier downturn. November brought more positive news, most notably a steep decline in the unemployment rate from 9.0% to 8.6%. In December, the unemployment rate inched lower to 8.5%, retailers reported a relatively strong holiday season and consumer confidence rose to an eight-month high. The U.S. economy grew at a respectable 3.0% annualized rate during the fourth quarter of 2011. The upward trend in economic data persisted in January 2012. Most notably, the unemployment rate fell to 8.3% amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life, as existing home sales posted a 5% gain. In February, new reports suggested that the U.S. economy continued to gain traction, with the private sector adding another 233,000 jobs and the unemployment rate holding steady. What’s more, retail and food service sales climbed 1.1% in February, according to the U.S. Department of Commerce, which many saw as a promising sign for a domestic economy fueled mainly by consumers. The recovery appeared to continue in March. Despite a decrease to 120,000 new jobs created during the month, the unemployment rate inched lower to 8.2%, its lowest reading in more than three years.The manufacturing and service sectors expanded for the 32nd and 27th consecutive months, respectively. However, gasoline prices surged higher during March, contributing to a modest decline in consumer confidence. 4 The expansion of the U.S. economy appeared to moderate in April amid mixed data. Only 130,000 jobs were added to the labor force during the month, but the unemployment rate dipped slightly to 8.1%. Manufacturing activity continued to increase, while the service sector posted relatively sluggish growth. It later was estimated that U.S. GDP growth slowed to a 2.2% annualized rate over the first quarter of 2011, due primarily to significant cuts in government spending. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. Therefore, we continued to maintain the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recently encouraging signs of economic improvement, the Federal Reserve Board has repeatedly reiterated its intention to keep short-term interest rates near historical lows at least through late 2014. Consequently, we intend to maintain the fund’s focus on quality and liquidity. May 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in CitizensSelect Prime Money Market Fund from November 1, 2011 to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2012 Class A Class B Class C Class D Expenses paid per $1,000 † $ .70 $ .70 $ .75 $ .70 Ending value (after expenses) $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2012 Class A Class B Class C Class D Expenses paid per $1,000 † $ .70 $ .70 $ .75 $ .70 Ending value (after expenses) $ 1,024.17 $ 1,024.17 $ 1,024.12 $ 1,024.17 † Expenses are equal to the fund’s annualized expense ratio of .14% for Class A, .14% for Class B, .15% for Class C and .14% for Class D, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2012 Principal Negotiable Bank Certificates of Deposit—18.0% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.37%, 6/19/12 5,000,000 5,000,000 Credit Suisse New York (Yankee) 0.30%, 7/11/12 5,000,000 5,000,000 Deutsche Bank AG (Yankee) 0.22%, 5/2/12 8,000,000 8,000,000 Norinchukin Bank (Yankee) 0.45%, 6/15/12 5,000,000 5,000,000 Rabobank Nederland (Yankee) 0.33%, 6/1/12 5,000,000 5,000,086 Skandinaviska Enskilda Banken (Yankee) 0.47%, 7/26/12 8,000,000 a 8,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.50%, 10/18/12 5,000,000 a 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $41,000,086) Commercial Paper—17.5% Barclays U.S. Funding 0.28%, 7/6/12 5,000,000 4,997,433 Commonwealth Bank of Australia 0.19%, 7/13/12 5,000,000 a 4,998,124 HSBC USA Inc. 0.26%, 5/29/12 10,000,000 9,997,978 Sumitomo Mitsui Banking Corporation 0.36%, 7/13/12 5,000,000 a 4,996,350 Svenska Handelsbanken Inc. 0.39%, 10/1/12 5,000,000 a 4,991,713 Toyota Motor Credit Corp. 0.39%, 10/19/12 5,000,000 4,990,738 Westpac Securities NZ Ltd. 0.40%, 10/1/12 5,000,000 a 4,991,500 Total Commercial Paper (cost $39,963,836) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset -Backed Commercial Paper—8.8% Amount ($) Value ($) Atlantis One Funding Corp. 0.26%, 7/20/12 5,000,000 a 4,997,111 Cancara Asset Securitization 0.27%, 5/8/12 5,000,000 a 4,999,737 CRC Funding 0.37%, 5/10/12 5,000,000 a 4,999,537 Metlife Short Term Funding LLC 0.22%, 8/21/12 5,000,000 a 4,996,578 Total Asset-Backed Commercial Paper (cost $19,992,963) Time Deposits—14.0% Bank of America N.A. (Grand Cayman) 0.01%, 5/1/12 12,000,000 12,000,000 DnB Bank (Grand Cayman) 0.15%, 5/1/12 10,000,000 10,000,000 Swedbank (Grand Cayman) 0.16%, 5/1/12 10,000,000 10,000,000 Total Time Deposits (cost $32,000,000) U.S. Treasury Bills—10.9% 0.14%, 10/11/12 (cost $24,984,719) 25,000,000 Repurchase Agreements—30.7% HSBC USA Inc. 0.17%, dated 4/30/12, due 5/1/12 in the amount of $30,000,142 (fully collateralized by $ 29,085,000 U.S. Treasury Notes, 1.88%, due 8/31/17, value $30,604,633) 30,000,000 30,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBC Capital Markets 0.285%, dated 4/30/12, due 5/1/12 in the amount of $10,000,079 (fully collateralized by $18,285,133 Corporate Bonds, 1.06%, due 5/25/34, value $10,300,000) 10,000,000 10,000,000 UBS Securities LLC 0.18%, dated 4/30/12, due 5/1/12 in the amount of $30,000,150 (fully collateralized by $30,523,700 U.S. Treasury Notes, 0.88%, due 4/30/17, value $30,600,009) 30,000,000 30,000,000 Total Repurchase Agreements (cost $70,000,000) Total Investments (cost $227,941,604) % Cash and Receivables (Net) .1 % Net Assets % a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2012, these securities amounted to $52,970,650 or 23.2% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 47.3 Asset-Backed/Banking 2.2 Repurchase Agreements 30.7 Asset-Backed/Insurance 2.2 U.S. Government 10.9 Finance 2.2 Asset-Backed/Multi-Seller Programs 4.4 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $70,000,000)—Note 1(b) 227,941,604 227,941,604 Cash 178,983 Interest receivable 12,291 Due from The Dreyfus Corporation and affiliates—Note 2(d) 23,488 Liabilities ($): Due to Citizens—Note 2(d) Net Assets ($) Composition of Net Assets ($): Paid-in capital 228,102,585 Accumulated net realized gain (loss) on investments 15 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class D Net Assets ($) 63,516,277 93,037,588 42,085,193 29,463,542 Shares Outstanding 63,516,424 93,037,576 42,085,212 29,463,373 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended April 30, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 257,147 Administrative services fees—Note 2(c) 428,891 Distribution fees—Note 2(b) 270,094 Omnibus account service fees—Note 2(d) 257,147 Trustees’ fees—Note 2(a,e) 27,328 Legal fees—Note 2(a) 15,505 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (826,782 ) Less—Trustees’ fees reimbursed by the Manager—Note 2(a,e) (27,328 ) Less—Legal fees reimbursed by the Manager—Note 2(a) (15,505 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2012 2011 Operations ($): Investment income—net 12,488 137,969 Net realized gain (loss) on investments 6,175 5,239 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (16,121
